                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAROLYN ESCALANTE,                                 Case No. 18-cv-05562-HSG
                                   8                   Plaintiff,                           ORDER CLARIFYING THE
                                                                                            STIPULATION AND ORDER
                                   9             v.                                         REGARDING PLEADING DEADLINES
                                  10     SAN FRANCISCO COMMUNITY                            Re: Dkt. No. 87
                                         COLLEGE DISTRICT, AND BOARD OF
                                  11     TRUSTEES, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          The Court issues this short written order to clarify the deadlines in the Stipulation and

                                  15   Order Regarding Pleading Deadlines. See Dkt. No. 87. Plaintiff’s opposition to SFCCD

                                  16   Defendants’ motion to dismiss is due February 10, 2020, not February 10, 2010.

                                  17

                                  18          IT IS SO ORDERED.

                                  19   Dated: 1/8/2020

                                  20                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
